Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claims 1, 3, 5, 6, 10, and 12-14 contain the term “auto-encoding” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 2, 4, 7, 8, and 15 are rejected as dependent.
MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enable requirement.  These factors and their analysis follow.
Factor (A) The breadth of the claims. 
Breadth of claims is narrow, points toward enablement.
	Factor (C) The state of the prior art.

Factor (D) The level of one of ordinary skill.
Because the art of auto-encoding specifically and the use of AI tools in radar applications was still developing as of the earliest filing date, the level of ordinary skill in the art would be low. One of ordinary skill with a degree in engineering or physics and experience working in radar applications would not be familiar with the implementation auto-encoding and the use of neural networks within the auto-encoding operation.  This points away from enablement.
Factor (E) The level of predictability in the art.
Electrical inventions are generally predictable.  Level of predictability in the art is high, pointing towards enablement.
Factor (F) The amount of direction provided by the inventor.
There is very little to no direction provided by the inventor. The statement that “non-linear functions” are applied for encoding/decoding is not sufficient to enable a skilled person to carry out the underlying invention. This points away from enablement.
Factor (G) The existence of working examples; and
No working examples were provided for practicing the invention. “The auto-encoding device applies a first non-linear function to the detected signals in order to encode the detected signals, whereas the decoding device applies a second non-linear function for decoding the encoded detected signals” is not sufficient to constitute a working example. This points away from enablement.
	Analysis of the preceding Wands factors supports the conclusion that one of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation; therefore the claimed invention is not enabled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al (US 7,415,162 B2; hereinafter “Suzuki”) in view of Hong et al (US 2018/0024235 Al; hereinafter “Hong”).

Regarding claim 1, 
Suzuki teaches:
an auto-encoding device performing an auto-encoding operation on the detected signals and being embedded in the receiving element such that the receiving element outputs the detected signals as encoded detected signals.  ([Col. 10, lines 66-67 and Col. 11, line 1] –sequence 150 implements an embodiment of adaptive compression, whereby the Huffman coding is performed line by line. Adaptive adjustment of compression parameters corresponds to “auto”-encoding.)

Suzuki does not explicitly teach a radar system.

Hong teaches:
A radar system suitable for an automated vehicle, ([0011] –  A system 100 for Doppler-enhanced radar tracking) the system comprising: 
at least one receiving element configured to detect reflected radar signals reflected by an object in a field-of-view of the system, ([0023] –  The horizontal receiver array 120 functions to receive data resulting from the reflection of the probe signal(s) transmitted by the transmitter 110.) wherein the receiving element is configured to generate detected signals indicative of the reflected radar signals detected by the receiving element; ([0023] –  The horizontal receiver array 120 preferably measures phase, magnitude, and frequency information from reflected probe signals, but the horizontal receiver array 120 may additionally or alternatively measure any available characteristics of the reflected probe signals.)

Teaching in the prior art would have led one of ordinary skill to combine Suzuki’s known technique with Hong’s known product to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Hong teaches a base device which transmits, receives, and processes Suzuki teaches a specific processing technique.  Suzuki further teaches that this processing can be used for radar processing ([Col. 4, lines 28-36] – description emphasizes a video compression application… equally applicable to compress and decompress virtually any sequence of input symbols, including… radar signals); (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 2,
Suzuki in view of Hong teaches the invention as claimed and discussed above. 
Suzuki further teaches:
The system according to claim 1, wherein the system comprises: 
a transfer device in communication with the receiving element ([Col. 23, lines 25-26] – compressed video stream is sent to be decompressed); 
and a controller in communication with the transfer device, wherein 
the transfer device transfers the encoded detected signals from the receiving element to the controller, ([Col. 25, lines 27-29] – input stream is passed from the capture compressed video task 705 to the decompress video task 706. )
and the controller comprises a decoding device performing a decoding operation in order to decode the encoded detected signals.  ([Col. 25, lines 29-31] – The decompress video task 706 decompresses the input stream as described above and in FIG. 6 and outputs the decompressed video stream 707.)

Regarding claim 3,
Suzuki in view of Hong teaches the invention as claimed and discussed above. 
Suzuki further teaches:
The system according to claim 2, wherein 
the auto-encoding device applies a first non-linear function to the detected signals in order to encode the detected signals, ([Col. 14, lines 5-21] – the predicted value of the current pixel is computed by applying a predetermined function to one or more other pixels in that row... The next operation computes the current pixel ' s error… some examples include one or more linear functions, nonlinear functions, fractals, wavelets, polynomial functions, etc. )
and the decoding device applies a second non-linear function for decoding the  encoded detected signals.  ([Col. 17, lines 66-67 and Col. 18, lines 1-2] – Most Huffman decoding splits the code into two parts… fixed length prefix; and variable length remainder)

Regarding claim 4,
Suzuki in view of Hong teaches the invention as claimed and discussed above. 
Suzuki further teaches:
The system according claim 3, wherein 
the first non-linear function is different from the second non-linear function.  (The encoding and decoding functions discussed above are two different non-linear functions. )

Regarding claim 9,
Suzuki teaches:
an embedded encoding device which encodes detected signals being output ([Col. 10, lines 66-67 and Col. 11, line 1] –sequence 150 implements an embodiment of adaptive compression, whereby the Huffman coding is performed line by line. Adaptive adjustment of compression parameters corresponds to “auto”-encoding.)

Suzuki does not teach:
A receiving element for detecting reflected radar signals

Hong teaches:
A receiving element for detecting reflected radar signals ([0023] –  The horizontal receiver array 120 functions to receive data resulting from the reflection of the probe signal(s) transmitted by the transmitter… the horizontal receiver array 120 preferably measures phase, magnitude, and frequency information from reflected probe signals, but the horizontal receiver array 120 may additionally or alternatively measure any available characteristics of the reflected probe signals.) 

Teaching in the prior art would have led one of ordinary skill to combine Suzuki’s known technique with Hong’s known product to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Hong teaches a base device which transmits, receives, and processes radar data. Suzuki teaches a specific processing technique.  Suzuki further teaches that this processing can be used for radar processing ([Col. 4, lines 28-36] – description emphasizes a video compression application… equally applicable to compress and decompress virtually any sequence of input symbols, including… radar signals); (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claims 5-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hong and further in view of Sydorenko (US 6,091,773).

Regarding claim 5,
	Suzuki in view of Hong teaches the invention as claimed and discussed above.

	Suzuki in view of Hong does not teach:
that neural networks derive parameters of the non-linear functions for auto-encoding/decoding 

	Sydorenko teaches:
The system according claim 3, wherein 
a first neural network derives parameters of the first non-linear function being applied in the auto-encoding operation, 
and a second neural network derives parameters of the second non-linear function being applied in the decoding operation.  
([Col.. 2, lines 6-9] – determining optimal bit allocation at the lossy coder stage 14 based upon the bit allocation; [Figs. 1-3] – auto-encoding / decoding using Neural Encoding Model; [Col. 6, lines 24-36] – FIG. 3 presents a first embodiment of the Neural Encoding Model (NEM) 56. This embodiment also serves to illustrate the best mode parameters)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sydorenko’s known technique to Suzuki in view of Hong’s known device ready for improvement to yield predictable results in order to optimize compression. Such a finding is proper because (1) Suzuki in view of Hong teaches adaptive adjustment of compression parameters in order to encode / decode; (2) Sydorenko teaches using a neural network to compress / decompress data and calculate perceptual distance; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar target 
	

Regarding claim 6, 
Suzuki in view of Hong and further in view of  Sydorenko teaches the invention as claimed and discussed above.

Sydorenko further teaches:
the controller comprises a discriminator that evaluates the parameters of the first non-linear function and the second non-linear function as part of a training procedure of the auto-encoding device and the decoding device.  ([Col. 4, lines 60-63] – The Bit Allocation Method elements 18 and coder 14 form a computational loop (see FIG. 1) that converges to the optimal bit allocation in the lossy coded signal 22, and ultimately in the low bit-rate representation 32.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sydorenko’s known technique to Suzuki in view of Hong’s known device ready for improvement to yield predictable results in order to optimize compression. Such a finding is proper because (1) Suzuki teaches adaptive adjustment of compression parameters in order to encode / decode; (2) Sydorenko teaches using a neural network to compress / decompress data and calculate perceptual distance; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar target detection” (Col. 2, lines 36-41). One of ordinary skill in the art would have recognized that applying the known technique would 


Regarding claim 7,
Suzuki in view of Hong and further in view of Sydorenko teaches the invention as claimed and discussed above.

Sydorenko further teaches:
the controller comprises at least one application algorithm ([Fig. 1] – perceptual distance calculation 28) for analyzing the detected signals; 
and the discriminator uses the application algorithm during the training procedure in order to evaluate the parameters for the first non-linear function and the second non- linear function.  ([Fig. 1] – perceptual distance calculation 28 is used within computation (training) loop 18 and 14 )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sydorenko’s known technique to Suzuki in view of Hong’s known device ready for improvement to yield predictable results in order to optimize compression. Such a finding is proper because (1) Suzuki teaches adaptive adjustment of compression parameters in order to encode / decode; (2) Sydorenko teaches using a neural network to compress / decompress data and calculate perceptual distance; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar 

Regarding claim 10,
	Suzuki teaches:
auto-encoding the detected signals via an auto-encoding device being embedded in the receiving element; ([Col. 10, lines 66-67 and Col. 11, line 1] –sequence 150 implements an embodiment of adaptive compression, whereby the Huffman coding is performed line by line. Adaptive adjustment of compression parameters corresponds to “auto”-encoding.)
transferring encoded detected signals to a controller; ([Col. 23, lines 25-26] – compressed video stream is sent to be decompressed);
decoding the encoded detected signals via a decoding device of the controller; ([Col. 25, lines 29-31] – The decompress video task 706 decompresses the input stream as described above and in FIG. 6 and outputs the decompressed video stream 707.)

Suzuki does not explicitly teach: 
analyzing the decoded radar signals via an application algorithm.
A method for receiving and analyzing reflected radar signals, the method comprising: 
detecting, via at least one receiving element, reflected radar signals reflected by an object in a field-of-view of a radar system; 

Hong teaches:
A method for receiving and analyzing reflected radar signals ([0011] –  A system 100 for Doppler-enhanced radar tracking), the method comprising: 
detecting, via at least one receiving element, reflected radar signals reflected by an object in a field-of-view of a radar system; ([0023] –  The horizontal receiver array 120 functions to receive data resulting from the reflection of the probe signal(s) transmitted by the transmitter 110… The horizontal receiver array 120 preferably measures phase, magnitude, and frequency information from reflected probe signals, but the horizontal receiver array 120 may additionally or alternatively measure any available characteristics of the reflected probe signals.)

Teaching in the prior art would have led one of ordinary skill to combine Suzuki’s known technique with Hong’s known product to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Hong teaches a base device which transmits, receives, and processes radar data. Suzuki teaches a specific processing technique.  Suzuki further teaches that this processing can be used for radar processing ([Col. 4, lines 28-36] – description emphasizes a video compression application… equally applicable to compress and decompress virtually any sequence of input symbols, including… radar signals); (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	Suzuki in view of Hong does not teach:
analyzing the decoded radar signals via at least one application algorithm comprised by the controller.  

Sydorenko teaches:
analyzing the decoded radar signals via at least one application algorithm comprised by the controller.  ([Fig. 1] – perceptual distance calculation 28)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sydorenko’s known technique to Suzuki in view of Hong’s known device ready for improvement to yield predictable results in order to optimize compression. Such a finding is proper because (1) Suzuki teaches adaptive adjustment of compression parameters in order to encode / decode; (2) Sydorenko teaches using a neural network to compress / decompress data and calculate perceptual distance; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar target detection” (Col. 2, lines 36-41). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
Suzuki in view of Hong and further in view of Sydorenko teaches the invention as claimed and discussed above. 

Suzuki further teaches:
The method according to claim 10, wherein the auto-encoding comprises 
applying a first non-linear function to the detected signals in order to encode the detected signals; ([Col. 14, lines 5-21] – the predicted value of the current pixel is computed by applying a predetermined function to one or more other pixels in that row... The next operation computes the current pixel ' s error… some examples include one or more linear functions, nonlinear functions, fractals, wavelets, polynomial functions, etc. )
the decoding comprises applying a second non-linear function for decoding the encoded detected signals; ([Col. 17, lines 66-67 and Col. 18, lines 1-2] – Most Huffman decoding splits the code into two parts… fixed length prefix; and variable length remainder)
and the first non-linear function is different from the second non-linear function.  (The encoding and decoding functions discussed above are two different non-linear functions.)

Regarding claim 13,
Suzuki in view of Hong and further in view of Sydorenko teaches the invention as claimed and discussed above. 

Sydorenko further teaches:
The method according to claim 12, wherein 
using a first neural network to derive parameters of the first non-linear function being applied in the auto-encoding operation; 
and using a second neural network to derive parameters of the second non-linear function being applied in the decoding operation.  ([Col.. 2, lines 6-9] – determining optimal bit allocation at the lossy coder stage 14 based upon the bit allocation; [Figs. 1-3] – auto-encoding / decoding using Neural Encoding Model; [Col. 6, lines 24-36] – FIG. 3 presents a first embodiment of the Neural Encoding Model (NEM) 56. This embodiment also serves to illustrate the best mode parameters)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sydorenko’s known technique to Suzuki in view of Hong’s known device ready for improvement to yield predictable results in order to optimize compression. Such a finding is proper because (1) Suzuki teaches adaptive adjustment of compression parameters in order to encode / decode; (2) Sydorenko teaches using a neural network to compress / decompress data and calculate perceptual distance; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar target detection” (Col. 2, lines 36-41). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
Suzuki in view of Hong and further in view of Sydorenko teaches the invention as claimed and discussed above.

Sydorenko further teaches:
evaluating the parameters of the first non-linear function and the second non- linear function as part of a training procedure of the auto-encoding and decoding devices via a discriminator comprised by the controller.  ([Col. 4, lines 60-63] – The Bit Allocation Method elements 18 and coder 14 form a computational loop (see FIG. 1) that converges to the optimal bit allocation in the lossy coded signal 22, and ultimately in the low bit-rate representation 32.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sydorenko’s known technique to Suzuki in view of Hong’s known device ready for improvement to yield predictable results in order to optimize compression. Such a finding is proper because (1) Suzuki teaches adaptive adjustment of compression parameters in order to encode / decode; (2) Sydorenko teaches using a neural network to compress / decompress data and calculate perceptual distance; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar target detection” (Col. 2, lines 36-41). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 15,
Suzuki in view of Hong and further in view of Sydorenko teaches the invention as claimed and discussed above.

Sydorenko further teaches:
using the at least one application algorithm during the training procedure in order to evaluate the parameters for the first non-linear function and the second non-linear function. ([Fig. 1] – perceptual distance calculation 28 (application algorithm) is used within computation loop 18 and 14 (training) )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sydorenko’s known technique to Suzuki in view of Hong’s known device ready for improvement to yield predictable results in order to optimize compression. Such a finding is proper because (1) Suzuki teaches adaptive adjustment of compression parameters in order to encode / decode; (2) Sydorenko teaches using a neural network to compress / decompress data and calculate perceptual distance; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar target detection” (Col. 2, lines 36-41). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hong and further in view of Sydorenko and further in view of El-Khamy et al (US 20180089505 A1; hereinafter “El-Khamy”).

Regarding claim 8,
Suzuki in view of Hong and further in view of Sydorenko teaches the invention as claimed and discussed above.

Suzuki in view of Hong and further in view of Sydorenko does not teach:
that the application algorithm is specifically for landmark classification, pedestrian classification, or bicycle classification

El-Khamy teaches:
the at least one application algorithm comprises at least one algorithm for landmark classification, pedestrian classification, or bicycle classification.  ([0035] – Multiple deep neural networks (DNN), which may be considered secondary networks, are further processed in parallel for classification of all pedestrian candidates generated by the deep convolutional network. [0073] – present system and method provides training of classification networks.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied El-Khamy’s known technique to Suzuki in view of Hong and further in view of Sydorenko’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Suzuki in view of Hong and further in view of Sydorenko teaches adaptive adjustment of compression parameters in order to encode / decode audio/video/radar data using a neural network; (2) El-Khamy teaches the application of neural network processing to incoming image data for pedestrian classification; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar target detection” (Col. 2, lines 36-41). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 11,
Suzuki in view of Hong and further in view of Sydorenko teaches the invention as claimed and discussed above.

Suzuki in view of Hong and further in view of Sydorenko does not teach:
that the application algorithm is specifically for landmark classification, pedestrian classification, or bicycle classification

El-Khamy teaches:
the at least one application algorithm comprises at least one algorithm for landmark classification, pedestrian classification or bicycle classification. ([0035] – Multiple deep neural networks (DNN), which may be considered secondary networks, are further processed in parallel for classification of all pedestrian candidates generated by the deep convolutional network. [0073] – present system and method provides training of classification networks.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied El-Khamy’s known technique to Suzuki in view of Hong and further in view of Sydorenko’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Suzuki in view of Hong and further in view of Sydorenko teaches adaptive adjustment of compression parameters in order to encode / decode audio/video/radar data using a neural network; (2) El-Khamy teaches the application of neural network processing to incoming image data for pedestrian classification; (3) Sydorenko teaches that the neural encoding model “is analyzed in the context of detection theory, a field that grew out of research in radar target detection” (Col. 2, lines 36-41). One of ordinary skill in the art would have recognized that applying the known technique would 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648           

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648